DETAILED ACTION
This Office Action is in response to an application filed on November 24, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s filing of the instant application as a Divisional Application of U.S. Application No. 15/805,034 filed on November 6, 2017, now U.S. Patent No. 10,853,471.  

Acknowledgement is made of Applicant’s preliminary amendment filed on December 10, 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 24, 2020 and February 8, 2021 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, et al., U.S. Pub. No. 2016/0309532 (hereinafter referred to as Yu), in view of Belk, et al., U.S. Pub. No. 2014/0364056 (hereinafter referred to as Belk).  

With regard to claim 1, Yu teaches receiving, from the wireless device, a second request to perform an initial operation (Yu, [0055]; disclosed sharing of real-time sharing of contents is initial operation); providing, to the wireless device, a set of access rights that is based on the initial operation (Yu, [0031]-[0032]; [0055]; disclosed mobile terminals ability to share content item is a set of access rights); performing the initial operation in conjunction with the wireless device (Yu, [0055]; content sharing is performed); receiving a third request to perform a second operation in conjunction with the wireless device (Yu, [0055]-[0056]; disclosed downloading of content, or passing master status to another wireless device, is a second operation); and performing or denying the second operation in accordance with the set of access rights (Yu, [0055]-[0056]).  
Yu does not explicitly disclose, but Belk teaches in the same field of endeavor, pairing with a wireless device in response to receiving, from the wireless device, a first request to perform a pairing process (Belk, [0053]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yu with the teachings of Belk.  The motivation for this combination is to simplify pairing and configuration procedures by reducing or removing the need for manual configuration, which simplifies the process over conventional ways while maintaining security for the process(es) (Belk, [0004]).  

With regard to claim 2, Yu in view of Belk teaches the limitations of claim 1 as stated.  Yu in view of Belk further teaches prior to receiving the first request: entering into a pairing mode (Yu, [0053]).  

With regard to claim 3, Yu in view of Belk teaches the limitations of claim 1 as stated.  Yu in view of Belk further teaches wherein, when the initial operation comprises performing a screen-casting from the wireless device to the host device, the set of access rights is limited to performing screen-castings (Yu, [0032]-[0037]).  

With regard to claim 4, Yu in view of Belk teaches the limitations of claim 1 as stated.  Yu in view of Belk further teaches wherein, when the initial operation comprises performing a remote-control operation between the wireless device and the host device, the set of access rights includes: (1) remote control operation between the wireless device and the host device (Belk, [0005]-[0006]; [0026]; [0053]), and (2) screen-castings from the wireless device to the host device (Yu, [0032]-[0037]).  

With regard to claim 5, Yu in view of Belk teaches the limitations of claim 1 as stated.  Yu in view of Belk further teaches wherein, when the initial operation comprises performing a screen recording at the host device under a direction of the wireless device, the set of access rights includes: (1) performing screen recordings at the host device under the direction of the wireless device (Belk, [0061]-[0064]; [0080]), (2) remote control operation between the wireless device and the host device (Belk, [0005]-[0006]; [0026]; [0053]), and (3) screen-castings from the wireless device to the host device (Yu, [0032]-[0037]).  

With regard to claim 6, Yu in view of Belk teaches the limitations of claim 1 as stated.  Yu in view of Belk further teaches wherein the host device is a set-top box, and the wireless device is a desktop, a laptop, a tablet, a smartphone, or a smartwatch (Belk, [0021]; Fig. 1, Ref. 104).  

With regard to claim 7, Yu in view of Belk teaches the limitations of claim 1 as stated.  Yu in view of Belk further teaches wherein the first request to perform the pairing process with the wireless device is received in conjunction with a tap to set up feature (Belk, [0023]; [0034]).  

With regard to claim 8, Yu teaches a non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a host device, cause the host device (Yu, [0005]; [0019]) to manage wireless device permissions, by carrying out steps that include: receiving, from the wireless device, a second request to perform an initial operation (Yu, [0055]; disclosed sharing of real-time sharing of contents is initial operation) providing, to the wireless device, a set of access rights that is based on the initial operation (Yu, [0031]-[0032]; [0055]; disclosed mobile terminals ability to share content item is a set of access rights); performing the initial operation in conjunction with the wireless device (Yu, [0055]; content sharing is performed); receiving a third request to perform a second operation in conjunction with the wireless device (Yu, [0055]-[0056]; disclosed downloading of content, or passing master status to another wireless device, is a second operation); and performing or denying the second operation in accordance with the set of access rights (Yu, [0055]-[0056]).  
Yu does not explicitly disclose, but Belk teaches in the same field of endeavor, pairing with a wireless device in response to receiving, from the wireless device, a first request to perform a pairing process (Belk, [0053]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yu with the teachings of Belk.  The motivation for this combination is to simplify pairing and configuration procedures by reducing or removing the need for manual configuration, which simplifies the process over conventional ways while maintaining security for the process(es) (Belk, [0004]).  

With regard to claim 9, Yu in view of Belk teaches the limitations of claim 8 as stated.  Yu in view of Belk further teaches wherein the steps further include, prior to receiving the first request: entering into a pairing mode (Yu, [0053]).  

With regard to claim 10, Yu in view of Belk teaches the limitations of claim 8 as stated.  Yu in view of Belk further teaches wherein, when the initial operation comprises performing a screen-casting from the wireless device to the host device, the set of access rights is limited to performing screen-castings (Yu, [0032]-[0037]).  

With regard to claim 11, Yu in view of Belk teaches the limitations of claim 8 as stated.  Yu in view of Belk further teaches wherein, when the initial operation comprises performing a remote-control operation between the wireless device and the host device, the set of access rights includes: (1) remote control operation between the wireless device and the host device (Belk, [0005]-[0006]; [0026]; [0053]), and (2) screen-castings from the wireless device to the host device (Yu, [0032]-[0037]).  

With regard to claim 12, Yu in view of Belk teaches the limitations of claim 8 as stated.  Yu in view of Belk further teaches wherein, when the initial operation comprises performing a screen recording at the host device under a direction of the wireless device, the set of access rights includes: (1) performing screen recordings at the host device under the direction of the wireless device (Belk, [0061]-[0064]; [0080]), (2) remote control operation between the wireless device and the host device (Belk, [0005]-[0006]; [0026]; [0053]), and (3) screen-castings from the wireless device to the host device (Yu, [0032]-[0037]).  

With regard to claim 13, Yu in view of Belk teaches the limitations of claim 8 as stated.  Yu in view of Belk further teaches wherein the host device is a set-top box, and the wireless device is a desktop, a laptop, a tablet, a smartphone, or a smartwatch (Belk, [0021]; Fig. 1, Ref. 104).  

With regard to claim 14, Yu in view of Belk teaches the limitations of claim 8 as stated.  Yu in view of Belk further teaches wherein the first request to perform the pairing process with the wireless device is received in conjunction with a tap to set up feature (Belk, [0023]; [0034]).  

With regard to claim 15, Yu teaches at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the host device to perform the steps (Yu, [0005]; [0019]) of: receiving, from the wireless device, a second request to perform an initial operation (Yu, [0055]; disclosed sharing of real-time sharing of contents is initial operation); providing, to the wireless device, a set of access rights that is based on the initial operation (Yu, [0031]-[0032]; [0055]; disclosed mobile terminals ability to share content item is a set of access rights); performing the initial operation in conjunction with the wireless device; receiving a third request to perform a second operation in conjunction with the wireless device (Yu, [0055]; content sharing is performed); and performing or denying the second operation in accordance with the set of access rights (Yu, [0055]-[0056]).  
Yu does not explicitly disclose, but Belk teaches in the same field of endeavor, pairing with a wireless device in response to receiving, from the wireless device, a first request to perform a pairing process (Belk, [0053]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yu with the teachings of Belk.  The motivation for this combination is to simplify pairing and configuration procedures by reducing or removing the need for manual configuration, which simplifies the process over conventional ways while maintaining security for the process(es) (Belk, [0004]).  

With regard to claim 16, Yu in view of Belk teaches the limitations of claim 15 as stated.  Yu in view of Belk further teaches wherein the steps further include, prior to receiving the first request: entering into a pairing mode (Yu, [0053]).  

With regard to claim 17, Yu in view of Belk teaches the limitations of claim 15 as stated.  Yu in view of Belk further teaches wherein, when the initial operation comprises performing a screen-casting from the wireless device to the host device, the set of access rights is limited to performing screen-castings (Yu, [0032]-[0037]).  

With regard to claim 18, Yu in view of Belk teaches the limitations of claim 15 as stated.  Yu in view of Belk further teaches wherein, when the initial operation comprises performing a remote-control operation between the wireless device and the host device, the set of access rights includes: (1) remote control operation between the wireless device and the host device (Belk, [0005]-[0006]; [0026]; [0053]), and (2) screen-castings from the wireless device to the host device (Yu, [0032]-[0037]).  

With regard to claim 19, Yu in view of Belk teaches the limitations of claim 15 as stated.  Yu in view of Belk further teaches wherein, when the initial operation comprises performing a screen recording at the host device under a direction of the wireless device, the set of access rights includes: (1) performing screen recordings at the host device under the direction of the wireless device (Belk, [0061]-[0064]; [0080]), (2) remote control operation between the wireless device and the host device (Belk, [0005]-[0006]; [0026]; [0053]), and (3) screen-castings from the wireless device to the host device (Yu, [0032]-[0037]).  

With regard to claim 20, Yu in view of Belk teaches the limitations of claim 15 as stated.  Yu in view of Belk further teaches wherein the host device is a set-top box, and the wireless device is a desktop, a laptop, a tablet, a smartphone, or a smartwatch (Belk, [0021]; Fig. 1, Ref. 104).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang, Changliang, U.S. Pub. No. 2018/0007013

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
August 27, 2022